Fourth Court of Appeals
                               San Antonio, Texas
                                     March 13, 2019

                                   No. 04-19-00093-CV

                  IN THE INTEREST OF D.B.B., ET AL CHILDREN,

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00420
                   The Honorable Linda A. Rodriguez, Judge Presiding


                                     ORDER

       Geneva Garcia’s notification of late reporter’s record is hereby NOTED.   Time is
extended to March 15, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court